Citation Nr: 9908934	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-23 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for left elbow 
epicondylitis with ulnar neuritis, currently evaluated 10 
percent disabling.

2.  Entitlement to service connection for a right arm 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a neck disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1984 to 
July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Denver Regional 
Office (RO) November 1996 rating decision which denied an 
increased rating for left elbow epicondylitis with ulnar 
neuritis, currently evaluated 10 percent disabling, service 
connection for a right arm disability, and declined to reopen 
the claims of service connection for neck and back 
disabilities.

In February 1999, evidence which was not previously of 
record, consisting of copies of numerous lay statements from 
the veteran's relatives, friends and acquaintances, was 
submitted into evidence for consideration by the Board.  
Initial consideration of this additional evidence by the RO 
was waived, in writing, by the veteran pursuant to 38 C.F.R. 
§ 20.1304(c) (1998), and the Board may therefore consider it 
in the first instance.

Appellate consideration of a rating in excess of 10 percent 
for service-connected left elbow disability and service 
connection for a right arm disability is held in abeyance 
pending completion of the development requested in the remand 
below.



FINDINGS OF FACT

1.  Service connection for neck and back disabilities was 
denied by August 1991 RO rating decision; the veteran was 
notified of that decision and his appeal rights, but he 
failed to file a timely notice of disagreement therewith.

2.  Evidence submitted in support of his application to 
reopen the claims of service connection for neck and back 
disabilities since the August 1991 RO rating decision is new, 
relevant and probative of the issues at hand.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1991 RO rating 
decision denying service connection for a neck disability is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).

2.  Evidence submitted since the August 1991 RO rating 
decision denying service connection for a back disability is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for neck and back disabilities was denied 
by August 1991 RO rating decision based on a finding that the 
evidence then of record (consisting of the veteran's service 
medical records) did not show the presence of chronic neck or 
back disabilities.  An appeal from that decision was not 
filed within one year of notification thereof by letter dated 
in August 1991.  Accordingly, the August 1991 rating decision 
became final, is not subject to revision on the same factual 
basis, and may only be reopened upon submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

Evidence is new and material if it was not previously 
submitted to agency decision makers and bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently held that the U.S. Court of Appeals 
for Veterans Claims (Court) (formerly the U.S. Court of 
Veterans Appeal prior to March 1, 1999) erred in adopting the 
test articulated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Colvin, the Court adopted the following rule relative to 
evidence which would justify reopening of a claim on the 
basis of new and material evidence:  "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of Hodge, the Board will analyze the evidence submitted in 
the instant case according to the standard articulated in 
38 C.F.R. § 3.156(a).

As indicated above, evidence considered by the RO in August 
1991 consisted of the veteran's service medical records.  In 
January 1988, he indicated that he felt a pop at the base on 
his neck, resulting in neck pain and stiffness; on 
examination, the neck area was swollen and red, and there was 
evidence of back pain; clinical assessment was possibly 
pulled muscle.  In May 1989, he complained of headaches, head 
cold (starting in the neck and radiating to the top of the 
head), lightheadedness, and dizziness; on examination, there 
was evidence of significant paravertebral muscle spasm in the 
cervical area, decreased range of motion with left 
rotation/side bending, and mild costovertebral angle 
tenderness.  In June 1991, he indicated that he sustained 
head trauma resulting in neck and back pain; on examination, 
the range of motion of the neck was reduced; clinical studies 
did not reveal any abnormalities and cervical muscle spasm 
and possible pulled muscle were diagnosed.  

Evidence submitted since the August 1991 RO rating decision 
denying service connection for neck and back disabilities 
consists of VA outpatient treatment records from February to 
August 1996 showing, in pertinent part, intermittent 
treatment associated with a stiff and painful neck.  In July 
1996, he indicated that he experienced neck pain and 
paresthesia for several years, tracing its onset to a 
whiplash injury in 1989-90.  On examination, questionable 
cervical radiculopathy was diagnosed.  An August 1996 
magnetic resonance imaging (MRI) study revealed a "small 
degree of [illegible] at the C2-3 level."  

On VA medical examination in October 1996, the veteran 
indicated, in pertinent part, that he experienced a tingling 
sensation and radiating neck pain since 1991 or 1992, noting 
that X-ray and MRI studies performed at the Denver VA Medical 
Center (MC) revealed the presence of arthritis.  The 
examination was limited to his left elbow disability, and no 
pertinent diagnoses or objective findings referable to the 
neck or the back were indicated.

At a January 1999 Travel Board hearing, the veteran testified 
in support of his application to reopen the claims of service 
connection for neck and back disabilities that he underwent a 
comprehensive medical examination at the Denver VAMC on the 
morning of that hearing, and he stated that he would submit 
additional evidence in support of his application to reopen 
the claims.

Copies of numerous lay statements from the veteran's spouse, 
father, sister-in-law, former employer, a former fellow 
serviceman, and friends (undated and dated in January and 
February 1999), were submitted in February 1999, to the 
effect that he experienced radiating neck and back pain since 
1989, visibly increasing in severity and persistence over 
time and impairing his ability to work.  

Based on the foregoing, the Board finds that evidence 
submitted since the August 1991 RO rating decision is new, 
relevant, and probative of the issues at hand, and the claims 
of service connection for neck and back disabilities are 
therefore reopened.  In particular, the VA clinical records 
reveal post-service treatment associated with neck and back 
symptoms.  The lay statements identified above, credibility 
of which is presumed consistent with Justus v. Principi, 3 
Vet. App. 510 (1992), reveal that the veteran has exhibited 
neck and back pain since 1989 (at which time he was in the 
service) and currently has visible neck and back 
disabilities.  Accordingly, the newly submitted evidence is 
overall new, material, and probative of the issue at hand, 
and must be considered in order to fairly decide the merits 
of his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been submitted in support of 
the claim of service connection for a neck disability, and 
the claim is reopened.

New and material evidence has been submitted in support of 
the claim of service connection for a back disability, and 
the claim is reopened.  


REMAND

As discussed above, neck and back symptomatology was evident 
and treated during the veteran's active service, but no 
pertinent report of findings were shown on service separation 
medical examination.  VA outpatient treatment records in 1996 
show that he experienced neck symptomatology and reveal MRI 
evidence of some abnormal findings involving the cervical 
spine.  Lay statements from his relatives and friends reveal 
that he has exhibited persistent symptoms of neck and back 
pain and numbness since active service.  Thus, the Board 
believes that thorough VA orthopedic and neurological 
examinations would be useful to determine the origin and 
etiology of any current neck and/or back disability.  See 
Suttmann v. Brown, 
5 Vet. App. 127, 137 (1993).  

With regard to the veteran's claim of service connection for 
a right arm disability, his service medical records reveal 
that he injured his right elbow when he fell on a rock in 
August 1986, resulting in pain, swelling, and numbness.  In 
September 1988, he sustained a 3.5-centimer laceration of the 
right ulnar forearm.  

VA outpatient treatment records from February to August 1996 
reveal reports of right upper extremity pain, numbness, 
weakness, and tingling sensation; in May 1996, the veteran 
indicated that he experienced right arm symptoms "for 
years."  

Copies of lay statements from the veteran's relatives, 
acquaintances and friends, identified above, reveal that he 
has exhibited symptoms or right arm pain, weakness, numbness, 
and loss of grip-strength since 1989, gradually increasing in 
severity over time.

Thus, the Board believes that VA orthopedic and neurological 
examinations would be useful to determine the origin and 
etiology of any chronic right upper extremity disability 
which may be currently present.  See Suttmann, 5 Vet. App. at 
137.

Finally, with regard to the veteran's claim for a rating in 
excess of 10 percent for his service-connected left elbow 
epicondylitis with ulnar neuritis, the most recent VA medical 
examination was conducted in October 1996, at which time the 
examiner did not have access to the claims folder; the 
veteran indicated that he experienced numbness in his left 
upper extremity, decreased grip strength in the left hand, 
and felt left elbow tenderness (increasing on repetitive 
motion); on examination, the range of motion of the left 
elbow and the entire left upper extremity was full, but there 
was evidence of tenderness, muscle atrophy, and neurological 
impairment; X-ray study of the left elbow did not reveal any 
abnormalities.  Lateral epicondylitis and ulnar neuritis of 
the left elbow were diagnosed.

At the January 1999 hearing, the veteran testified that the 
severity of his service-connected left elbow disability had 
increased since the last VA examination in October 1996 in 
that he now experiences constant pain and tenderness, 
increasing on repetitive motion, numbness and tingling in his 
left hand fingers, and decreased grip-strength, significantly 
interfering with his employment and often disturbing his 
sleep.  Reportedly, he was last treated at the Denver VAMC on 
the morning of the hearing in January 1999.  

Based on the foregoing, the Board is of the opinion that a 
contemporaneous neurological examination should be conducted, 
including opportunity for the examiner to review pertinent 
evidence in the claims folder, as well as an assessment of 
the current level of severity of the veteran's service-
connected left elbow disability and any functional impairment 
associated therewith consistent with 38 C.F.R. § 4.40 (1998).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  When a 
disability is worse than originally rated, and the available 
evidence is inadequate to evaluate the current state of the 
condition, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121 (1991).  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected left elbow 
disability and any disabilities of the 
neck, the back, and the right upper 
extremity since service.  After any 
necessary authorizations are obtained 
from the veteran, copies of any relevant 
VA or private reports of treatment 
should be obtained and added to the 
claims folder, particularly all records 
from January 1999 at the Denver VAMC.

2.  The veteran should be afforded a VA 
neurological examination to determine 
the nature and severity of his service-
connected left elbow disability.  The 
examination report should include a full 
description of pertinent symptoms and 
clinical findings, and an assessment of 
the functional impairment resulting 
therefrom.  The claims folder must be 
provided the examiner for review in 
conjunction with the examination.  Any 
left elbow pathology present should be 
discussed, and all appropriate testing 
conducted.  The examiner should elicit 
all of the veteran's subjective 
complaints concerning his left elbow 
disability and provide an opinion as to 
whether there is adequate pathology 
present to support each of his 
subjective complaints of pain.  The 
examiner should comment on the severity 
of these manifestations on the veteran's 
ability to function in the employment 
arena.  The examiner should also comment 
on whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the elbow 
and functional impairment due to pain. 

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and etiology of 
any right upper extremity, neck, and 
back disabilities which may now be 
present.  The claims folder must be made 
available to the examiners for review in 
conjunction with their examinations; the 
examination reports must reflect the 
examiners' review of pertinent evidence 
in the claims folder.  All indicated 
testing, including X-ray studies, should 
be accomplished.  The examiners should 
be asked to provide an opinion as to 
whether it is as likely as not that any 
right upper extremity, neck, and back 
disabilities found are causally related 
to service (to the extent possible, the 
examiners should be asked to comment on 
whether the in-service pathology may be 
distinguished from post-service 
pathology, and if so, the examiners 
should discuss any such distinction).  
If any of the foregoing cannot be 
determined, the examiners should so 
state for the record.  

4.  The RO review of the veteran's claim 
of an increased rating for a left elbow 
disability should include in its 
readjudication of the evidence 
consideration of 38 C.F.R. § 4.40.  

5.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).  See Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).

6.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on 
examinations, remedial action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board, if in order.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


